Case: 12-40377       Document: 00512154992         Page: 1     Date Filed: 02/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 25, 2013
                                     No. 12-40377
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VICTOR ALFONSO GARZA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:10-CR-1023-5


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Victor Alfonso Garza appeals his 80-month below-guidelines sentence for
conspiracy to possess with intent to distribute cocaine. He contends that his
offense level should have been reduced by two levels for his minor role in the
offense.
       Whether Garza was a minor participant is a factual determination that we
review for clear error. United States v. Villanueva, 408 F.3d 193, 203 (5th Cir.
2005). We do not evaluate his participation with reference to the broader

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40377     Document: 00512154992     Page: 2   Date Filed: 02/25/2013

                                  No. 12-40377

criminal enterprise of which he was a part but only in relation to the conduct for
which he was held accountable. United States v. Garcia, 242 F.3d 593, 598-99
(5th Cir. 2001). Even if Garza may have played a relatively minor role in the
broader drug distribution conspiracy, he was sentenced only for a single seizure
of cocaine at a stash house over which he was keeping lookout. The district court
did not commit a clear error by declining to award Garza a minor role reduction
for his role in that offense. See id. The district court’s judgment is AFFIRMED.




                                        2